
	

115 S2207 IS: Volunteer First Responder Loan Forgiveness Act
U.S. Senate
2017-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2207
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2017
			Mr. Tester (for himself, Mrs. McCaskill, and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To allow qualified volunteer first responders to qualify for public service loan forgiveness.
	
	
		1.Short title
 This Act may be cited as the Volunteer First Responder Loan Forgiveness Act.
 2.Loan forgiveness for volunteer first respondersSection 455(m)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)) is amended— (1)in subparagraph (B)—
 (A)in clause (i), by striking or after the semicolon; (B)in clause (ii), by striking the period at the end and inserting ; or; and
 (C)by adding at the end the following:  (iii)volunteer work as a qualified volunteer first responder in accordance with subparagraph (C).; and
 (2)by adding at the end the following:  (C)Qualified volunteer first responder (i)In GeneralThe term qualified volunteer first responder means an individual who—
 (I)does volunteer work for a public safety organization (which may include firefighters, law enforcement officers, emergency medical personnel, or other first responders to emergencies); and
 (II)is certified as a firefighter, law enforcement officer, emergency medical services provider, or other responder in the State, unit of general local government, or Indian tribe in which the individual serves as a volunteer.
 (ii)Public safety organizationThe term public safety organization means any State, local, or tribal governmental agency or nonprofit organization that has the principal purpose of protecting the safety of life, health, or property.
 (iii)Full-time employmentThe Secretary shall— (I)determine the minimum volunteer time required for a qualified volunteer first responder to be treated as an individual employed in a full-time job for purposes of this subsection; and
 (II)ensure that such minimum volunteer time— (aa)is not less than the amount of volunteer time that is required for the qualified volunteer first responder to be considered an active member of the relevant public safety organization; and
 (bb)does not exceed the equivalent of 200 hours per year.. 3.RegulationsThe Secretary of Education shall promulgate, after consultation with public safety organizations (which shall include firefighter, law enforcement officer, and emergency responder organizations), regulations to carry out the amendments made by section 2, including regulations relating to—
 (1)the minimum volunteer time required for a qualified volunteer first responder to be treated as an individual employed in a full-time job for purposes of section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)); and
 (2)the process of tracking and verifying that volunteer time. 4.Engagement of public safety organizationsThe Secretary of Education shall develop a plan regarding how the Department of Education will—
 (1)disseminate information and raise awareness about eligibility for qualified volunteer first responders for public service loan forgiveness under section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) (as amended by this Act); and
 (2)engage qualified volunteer first responders and public safety organizations in the process of tracking and verifying volunteer hours for purposes of public service loan forgiveness under such section.
			
